      Case 5:21-cv-00072 Document 8 Filed on 07/29/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   July 29, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                  LAREDO DIVISION

CITY OF LAREDO,                                  §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 5:21-CV-72
                                                 §
THE UNITED STATES OF AMERICA, et                 §
al,                                              §
                                                 §
        Defendants.                              §

                                             ORDER

       Pending is Defendants’ Unopposed Motion for an Extension to File their Response Brief

(Dkt. 7). In it, Defendants request that the August 2, 2021 deadline to file their response brief to

Plaintiff City of Laredo’s Complaint and Application for a Temporary Restraining Order (Dkt. 1)

be extended until August 12, 2021. (Dkt. 7 at 1.) Plaintiff is unopposed, and Defendants note that

discussions between the Chief of U.S. Border Patrol and officials from the City of Laredo are

ongoing. (Id.) Finding good cause, the Court determines that the extension is warranted. See Fed.

R. Civ. P. 6(b)(1). Accordingly, the deadline for Defendants’ response brief is hereby

EXTENDED to August 12, 2021. The deadline for Plaintiff’s reply brief is hereby EXTENDED

to August 19, 2021.

       IT IS SO ORDERED.

       SIGNED this 29th day of July, 2021.


                                                  ___________________________________
                                                  Diana Saldaña
                                                  United States District Judge




1/1
